VIA EDGAR AND FACSIMILE Securities and Exchange Commission Division of Corporation Finance 100 F Street, North East Mail Stop Washington, D.C. 20549 Re: Aurora Gold Corporation Request to Withdraw Registration Statement on Form S-1 File No. 333-147341 Ladies and Gentlemen: Pursuant to Rule477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”) and your letter dated January 5, 2009, Aurora Gold Corporation (the “Company”) hereby respectfully requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of its Registration Statement on Form S-1 (Registration
